Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147182-3(53)                                                                                              Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  BARRY MOON and LORI MOON,
          Plaintiffs-Appellants,
                                                                     SC: 147182
  v                                                                  COA: 308529
                                                                     Ingham CC: 11-000215-CH
  OCWEN LOAN SERVICING, L.L.C.,
             Defendant-Appellee.
  _______________________________________

  BARRY MOON and LORI MOON,
          Plaintiffs-Appellants,
                                                                     SC: 147183
  v                                                                  COA: 311330
                                                                     Ingham CC: 12-000009-CH
  FEDERAL HOME LOAN MORTGAGE CORP,
             Defendant-Appellee.
  _______________________________________/

           On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  to file their reply in support of the applications for leave to appeal is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 24, 2013
                                                                                Clerk